Case: 20-10901     Document: 00515903425          Page: 1    Date Filed: 06/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 17, 2021
                                   No. 20-10901                   Lyle W. Cayce
                                                                       Clerk

   Robert A. Hawkland,

                                                             Plaintiff—Appellee,

                                       versus

   Burke Hall, individually and in his capacity as President of Board
   of Trustees of the Grand Prairie Independent School
   District; Vicki Bridges, individually and as Assistant
   Superintendent of the Grand Prairie Independent
   School District; Phil Jimerson, individually and in his capacity as
   Interim Assistant Superintendent of Operations of the
   Grand Prairie Independent School District,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-1822


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10901      Document: 00515903425          Page: 2     Date Filed: 06/17/2021




          Robert Hawkland brought 42 U.S.C. § 1983 claims against his former
   employer, the Grand Prairie Independent School District (the “District”),
   for employment retaliation in violation of the First Amendment. Suing the
   District, two administrators, and a member of the Board, Hawkland alleged
   he was improperly terminated because of statements he made during an
   internal investigation into the District’s finances. Defendants filed motions
   to dismiss for failure to state a claim, asserting that Hawkland spoke as an
   employee, such that his statements were not protected speech. Alternatively,
   defendants asserted that qualified immunity barred his claims against them.
   The district court denied defendants’ motions. Concluding that Hawkland’s
   speech was made pursuant to his official duties, we REVERSE the court’s
   denial of defendants’ motions to dismiss and REMAND for entry of
   judgment in favor of defendants.
                                          I.
          In 2017, District Superintendent Susan Hull faced public criticism for
   residing in a home purchased and renovated with District funds. Responding
   to rumors of financial impropriety, the District’s Board of Trustees hired an
   outside law firm to investigate the District’s management and accounting
   policies—including the purchase and renovation of Hull’s home. In May
   2018, the firm concluded its investigation. Though it publicly released only
   a portion of its final report, the firm did not find any actionable misconduct.
          Hawkland was an employee of the District for approximately two
   decades. In the last five years of his tenure, he was a manager of the District’s
   HVAC system. As part of the internal investigation, Hawkland and other
   District employees were interviewed by the investigating law firm.
   According to the complaint, the Superintendent’s office required
   Hawkland’s participation, and the firm assured him there would be no
   retaliation for truthful statements. The firm and a member of the District’s
Case: 20-10901       Document: 00515903425            Page: 3      Date Filed: 06/17/2021




                                       No. 20-10901


   Board asked Hawkland questions, and his answers negatively reflected on
   Hull and her use of District resources.
          After the investigation concluded, Hawkland’s responses were
   conveyed to Hull and Burke Hall, the current President of the Board.1
   Hawkland was thus revealed as a source of information about the District’s
   purported mismanagement of funds. Thereafter, he was excluded from
   ordinary meetings, his department’s budget was reduced, and Vicki
   Bridges—then Assistant Superintendent of Operations—instructed him to
   refrain from speaking on school district practices. Phil Jimerson, former
   Interim Assistant Superintendent of Operations, also inquired into
   Hawkland’s management of the HVAC system, which Hawkland alleges was
   a front to find justification for terminating his employment. About a year
   after the investigation concluded, Hull fired Hawkland in June 2019 after he
   refused to resign.      No criticisms of his performance or behavior, nor
   disciplinary procedures, were mentioned.
          Hawkland filed his complaint in July 2019 and an amended complaint
   in October 2019 (the operative complaint for this appeal). He asserts
   multiple § 1983 claims. First, he alleges the District is liable for First
   Amendment employment retaliation. He maintains the District followed an
   informal policy or custom of preventing its employees from “disclosing or
   discussing any matter that might cast the District or Superintendent Hull in
   a negative light” and “retaliate[ed] against those who did by taking or
   threatening to take adverse employment action.” Second, and on the same




          1
            The amended complaint does not specify if Hall was President or Vice President
   of the Board when he learned of Hawkland’s statements.




                                             3
Case: 20-10901          Document: 00515903425                Page: 4       Date Filed: 06/17/2021




                                            No. 20-10901


   alleged facts, he brings First Amendment retaliation claims against Hall,
   Bridges, and Jimerson in their individual capacities.2
           The individual defendants filed motions to dismiss under Federal
   Rule of Civil Procedure 12(b)(6), asserting Hawkland failed to a state a claim
   for First Amendment retaliation and interposing the defense of qualified
   immunity.        In August 2020, the district court denied their motions.
   Defendants then filed this interlocutory appeal.
                                                  II.
           The denial of a motion to dismiss predicated on qualified immunity is
   an “immediately appealable [collateral] order.” Zapata v. Melson, 750 F.3d
   481, 484 (5th Cir. 2014); see Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 193–
   94 (5th Cir. 2009).           We have pendant appellate jurisdiction when an
   appealable order is “inextricably intertwined” with an unappealable order.
   Thornton v. Gen. Motors Corp., 136 F.3d 450, 453–54 (5th Cir. 1998). Here,
   the district court’s one-page order denying the defendants’ motions to
   dismiss made no express mention of qualified immunity, but the court’s
   ruling impliedly rejected the defendants’ alternative defense. When a district
   court denies a motion to dismiss that includes the defense of qualified
   immunity, and thereby holds the plaintiff properly stated a claim for First
   Amendment retaliation, we exercise jurisdiction over both issues. Anderson
   v. Valdez, 845 F.3d 580, 588–89 (5th Cir. 2016).


           2
              The amended complaint asserts Hall, Bridges, and Jimerson were “acting
   individually . . . as well as in their official positions with the School District” in terminating
   Hawkland; the defendants’ brief states these three were sued in their “individual and
   official capacities.” Any claims against Hall, Bridges, and Jimerson in their official
   capacities are duplicative of the claim against the District itself. See Rayborn v. Bossier Par.
   Sch. Bd., 881 F.3d 409, 417 (5th Cir. 2018) (“[S]uits against officials in their official
   capacities ‘generally represent only another way of pleading an action against an entity of
   which an officer is an agent.’” (quoting Kentucky v. Graham, 473 U.S. 159, 165–66 (1985)).




                                                   4
Case: 20-10901      Document: 00515903425           Page: 5     Date Filed: 06/17/2021




                                     No. 20-10901


          Hawkland contests our jurisdiction to consider whether he adequately
   pled a retaliation claim. He maintains that the contextual aspects of his
   speech (i.e., whether the statements were “within the scope of his job”) are
   disputes of fact. But this mistakes the nature of our review. When a denial
   of qualified immunity is appealed, “we are restricted to determinations of
   questions of law and legal issues, and we do not consider the correctness of
   the plaintiff’s version of the facts.” Club Retro, 568 F.3d at 194 (citation
   omitted).     While we thus accept all of Hawkland’s well-pled factual
   allegations as true and draw all reasonable inferences in his favor,
   determining whether he spoke as an employee or as a citizen is a reviewable
   question of law. See, e.g., Graziosi v. City of Greenville, 775 F.3d 731, 736 (5th
   Cir. 2015).
          We consider de novo the sufficiency of both Hawkland’s First
   Amendment retaliation claim and defendants’ assertion of qualified
   immunity. Anderson, 845 F.3d at 589. With respect to the former, a pleading
   must contain “a short and plain statement of the claim showing that the
   pleader is entitled to relief.” Fed. R. Civ. Proc. 8(a)(2); see Arnold v.
   Williams, 979 F.3d 262, 267 (5th Cir. 2020) (“Section 1983 claims
   implicating qualified immunity are subject to the same Rule 8 pleading
   standard set forth in Twombly and Iqbal as all other claims . . . .”). In other
   words, Hawkland’s complaint “must contain sufficient factual matter,
   accepted as true, to state a claim to relief that is plausible on its face.”
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and
   citation omitted). Facial plausibility requires he plead “factual content that
   allows the court to draw the reasonable inference that the defendant[s are]
   liable for the misconduct alleged.” Id.




                                           5
Case: 20-10901      Document: 00515903425           Page: 6    Date Filed: 06/17/2021




                                     No. 20-10901


                                         III.
          We first address whether Hawkland sufficiently alleged a § 1983 claim
   against Hall, Bridges, and Jimerson for First Amendment employment
   retaliation. If he failed to do so, we need not further address the defendants’
   invocation of qualified immunity. After all, to overcome a qualified immunity
   defense, a plaintiff must plead facts showing “(1) that the official violated a
   statutory or constitutional right, and (2) that the right was clearly established
   at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735
   (2011) (internal quotation marks and citation omitted). Some opinions, as
   well as defendants’ brief, discuss First Amendment retaliation claims under
   prong one of the qualified immunity analysis. See, e.g., Rayborn, 881 F.3d at
   417–18. For analytic clarity, we separate the two issues, even if the analysis
   leads substantively to the same end. See Anderson, 845 F.3d at 590 (assessing
   the elements of a § 1983 claim for employment retaliation before discussing
   qualified immunity); Howell v. Town of Ball, 827 F.3d 515, 522 (5th Cir. 2016)
   (same).
                                          A.
          “To succeed in a First Amendment retaliation claim under § 1983, a
   public employee must show: (1) he suffered an adverse employment action;
   (2) he spoke as a citizen on a matter of public concern; (3) his interest in the
   speech outweighs the government’s interest in the efficient provision of
   public services; and (4) the speech precipitated the adverse employment
   action.” Wilson v. Tregre, 787 F.3d 322, 325 (5th Cir. 2015) (internal
   quotation marks and citation omitted). Defendants contest only the second
   element, contending Hawkland spoke as an employee—not as a citizen—
   during the District’s internal investigation.
          The second element of the First Amendment retaliation analysis
   encompasses two requirements: an employee must have spoken as a citizen




                                          6
Case: 20-10901      Document: 00515903425           Page: 7    Date Filed: 06/17/2021




                                     No. 20-10901


   and that speech must have been on a matter of public concern. The first
   requirement is a threshold inquiry into whether an employee was speaking as
   a citizen or “pursuant to [the employee’s] official duties.” Garcetti v.
   Ceballos, 547 U.S. 410, 421 (2006); see Hurst v. Lee County., 764 F.3d 480,
   484 (5th Cir. 2014). If an employee’s speech was made pursuant to his
   official duties, he is not entitled to First Amendment protection even if he
   spoke on a matter of public concern. Anderson, 845 F.3d at 592; see Howell,
   827 at 522–23 (“[I]nstead of asking only if the speech at issue was on a matter
   of public concern, a court must first decide whether the plaintiff was speaking
   as a citizen disassociated with his public duties.”). Again, defendants do not
   dispute Hawkland’s speech pertained to a matter of public concern; they only
   challenge whether he spoke as a citizen or employee. So we turn to that
   analysis.
          In determining whether an employee spoke pursuant to his official
   duties, the Supreme Court has emphasized the critical question is “whether
   the speech at issue is itself ordinarily within the scope of an employee’s
   duties, not whether it merely concerns those duties.” Lane v. Franks, 573
   U.S. 228, 240 (2014). In Lane, a college administrator testified to a grand
   jury, under subpoena, about a financial fraud investigation at his university.
   Id. at 232–33. He was fired thereafter, and he brought a § 1983 employment
   retaliation claim. Id. at 234. Holding Lane’s grand jury testimony was
   protected under the First Amendment, the Supreme Court reasoned “the
   mere fact that a citizen’s speech concerns information acquired by virtue of
   his public employment does not transform that speech into employee—
   rather than citizen—speech.” Id. at 240. Rather, Lane’s speech was made
   as a citizen because it fell outside his “ordinary job duties” and originated in
   an obligation “to the court and society at large . . . to tell the truth.” Id. at
   238.




                                           7
Case: 20-10901        Document: 00515903425         Page: 8     Date Filed: 06/17/2021




                                     No. 20-10901


          Regarding Lane, we have cautioned against a strict interpretation of
   the term “ordinary job duties,” insisting the question of whether an
   employee’s speech was pursuant to his official duties remains “a practical
   inquiry.” Culbertson v. Lykos, 790 F.3d 608, 620 (5th Cir. 2015); Anderson,
   845 F.3d at 596; see Gibson v. Kilpatrick, 773 F.3d 661, 667–68 (5th Cir. 2014)
   (noting Lane presented “no occasion for the Court to refine the standard for
   determining when an employee speaks pursuant to his official duties”). To
   that end, we consider a number of factors to determine whether an
   employee’s speech was made pursuant to, and was ordinarily within, his
   official duties.
          First, while an employee’s job description is relevant, it is not
   dispositive; we look to it insofar as it is “instructive” in the analysis. Gibson,
   773 F.3d at 671. More importantly, if the employer directed the employee’s
   speech, and the employer was entitled to exercise such control, then it was
   likely made pursuant to the employee’s official duties. Anderson, 845 F.3d at
   596. We similarly look to whether the speech, even if outside the employer’s
   control, was still “intended to serve any purpose of the employer.” Corn v.
   Miss. Dep’t of Pub. Safety, 954 F.3d 268, 277 (5th Cir. 2020) (citation
   omitted); see Garcetti, 547 U.S. at 421–22 (“Restricting speech that owes its
   existence to a public employee’s professional responsibilities does not
   infringe any liberties the employee might have enjoyed as a private citizen.”).
          While our focus is on the role of the speaker and not the content of the
   speech, we will also consider the content if it relates to the employee’s official
   duties. See Davis v. McKinney, 518 F.3d 304, 314 (5th Cir. 2008) (comparing
   different sections of employee’s internal complaint letter to her official
   position and noting “some of [the letter] clearly relates to [her] job as an
   internal auditor, other parts do not”). Broader contextual factors include
   whether the employee’s speech was made up the internal chain of command
   or to an outside actor (such as the media), if the employee spoke to others at



                                           8
Case: 20-10901      Document: 00515903425          Page: 9    Date Filed: 06/17/2021




                                    No. 20-10901


   his workplace or kept the information confidential, and whether there is an
   analogue to speech by citizens—that is, whether the speech was of the kind
   “engaged in by citizens who do not work for the government.” Paske v.
   Fitzgerald, 785 F.3d 977, 984 (5th Cir. 2015) (citation omitted); see Gibson,
   773 F.3d at 670 (considering chain of command); Howell, 827 F.3d at 524
   (“[T]he confidential nature of [plaintiff’s] speech alone suggests that it was
   not part of his ‘ordinary’ professional duties.”).
          Defendants largely rest their appeal on two cases that they contend
   dictate any statements made by an employee during an internal investigation
   were made pursuant to the employee’s official duties. See Rodriguez v. City
   of Corpus Christi, 687 F. App’x 386 (5th Cir. 2017); Caleb v. Grier, 598 F.
   App’x 227 (5th Cir. 2015). Notwithstanding that these are unpublished
   opinions, and thus not precedential, we also disagree they stand for such a
   categorical proposition.    That said, both opinions do concern internal
   investigations. In Caleb, we observed that “assisting in an employer’s
   investigation into workplace theft is ordinarily within the scope of an
   employee’s job duties.” 598 F. App’x at 236. We applied the same reasoning
   in Rodriguez, which involved an investigation into a workplace confrontation.
   687 F. App’x at 390.
          In both cases, however, we recognized multiple factors showing the
   plaintiffs acted as employees and not as citizens. Each considered, inter alia,
   that the employer directed the plaintiff to participate in the investigation and
   the plaintiff limited his or her speech to the chain of command. Caleb, 598 F.
   App’x at 236; Rodriguez, 687 F. App’x at 390. Indeed, to hold that an
   employee spoke pursuant to official duties solely by virtue of his involvement
   in an employer’s internal investigation would unduly treat a single factor as
   dispositive. See Tregre, 787 F.3d at 325 (considering multiple factors in
   holding plaintiff acted in his official duties as police Chief Deputy when he
   was interviewed as part of an internal investigation).



                                          9
Case: 20-10901     Document: 00515903425           Page: 10    Date Filed: 06/17/2021




                                    No. 20-10901


                                         B.
          Applying this discussion to Hawkland’s complaint, we conclude
   Hawkland’s statements during the District’s internal investigation were
   made pursuant to his official duties. Granted the subject-matter of the
   investigation was perhaps only tangentially related to Hawkland’s work as a
   manager of the HVAC system, he still participated upon the directive of his
   employer and his speech unequivocally served his employer’s purpose. See
   Anderson, 845 F.3d at 596; Corn, 954 F.3d at 277. Hawkland states he was
   “forced to cooperate,” but he does not challenge the Superintendent’s
   authority to require his participation.         Cf. Lane, 573 U.S. at 239
   (“[O]bligations as an employee are distinct and independent from the
   obligation, as a citizen, to speak the truth. That independent obligation
   renders sworn testimony speech as a citizen and sets it apart from speech
   made purely in the capacity of an employee.”).
          Moreover, Hawkland never expressed his criticisms of Hull to anyone
   outside his employment, let alone outside those with whom he spoke during
   the investigation.   He did not, for instance, attempt to publicize his
   complaints, share his opinion publicly, or otherwise discuss the matter with
   news media or the greater public. See Williams v. Dall. Indep. Sch. Dist., 480
   F.3d 689, 694 n.2 (5th Cir. 2007) (“This is not a case where [plaintiff] wrote
   to the local newspaper or school board with his athletic funding concerns.”);
   cf. Graziosi, 775 F.3d at 737 (holding police officer’s posts on Facebook, while
   off duty and from her home computer, was speech made as a citizen). Indeed,
   in the context of Hawkland’s participation in an employer-initiated internal
   investigation, it is difficult to imagine a citizen’s comparable speech-related
   activity.   See Garcetti, 547 U.S. at 422 (“Contrast, for example, the
   expressions made by [an employee] whose letter to the newspaper had no
   official significance and bore similarities to letters submitted by numerous
   citizens every day.”).



                                         10
Case: 20-10901     Document: 00515903425            Page: 11   Date Filed: 06/17/2021




                                     No. 20-10901


          In sum, far and away from an independent obligation to our legal
   system or society at large, Hawkland’s speech was made in the limited
   context of the District’s internal investigation.      It originated from his
   employer’s request for his cooperation, and it lacked an analogue to speech
   normally made by citizens. For these reasons, the district court erred in
   holding Hawkland adequately pleaded a First Amendment retaliation claim.
   It follows that we need not further address the defendants’ assertion of
   qualified immunity.
                                        ***
          Accordingly, we REVERSE the district court’s denial of defendants’
   Rule 12(b)(6) motions to dismiss Hawkland’s § 1983 claims against them.
   We REMAND for entry of judgment in favor of Hall, Bridges, and Jimerson
   in their individual capacities.




                                          11